Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9, in the reply filed on May 19, 2022 is acknowledged.

Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2022.

Therefore, after the election, claim 10 is withdrawn, and claims 1-9 are pending for examination as filed August 31, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9, “laminated complex” is unclear was to what amount or type of lamination must occur other than the presence of the listed materials and connection to the degree required by the contact descriptions in the claim.  For the purpose of examination, a structure meeting the listed requirements of the claim is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Clam 1, lines 9-10, as to “a first substitution-type electroless plating bath” and at line 11, “a second substitution-type electroless plating bath” (and further throughout the claims), the use of “type” as to the “substitution” is unclear since, as discussed in MPEP 2173.05(b)(III)(E), “The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).”   Therefore, it is unclear what is intended by the claims.  For the purpose of examination, a substitution plating bath is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 1, line 10, “a copper base material” is confusing as to what is intended, since “a copper base material” is already described at line 4.  For the purpose of examination, it is understood that the same copper base material is referred to, but applicant should clarify what is intended, without adding new matter.
Claim 1, line 19, as to the second substitution-type electroless plating bath being “present in an interface” between the copper base material and the third metal, this is unclear what is intended. Applicant’s figures 3 and 5, seem to show a gap between the aluminum plate (third metal) and the copper substrate (base material) where the second plating bath goes, but claim 1 requires that the third metal (aluminum) contact the copper base material.  Therefore, it is unclear if it is intended that (1) there actually be a gap between the aluminum and the copper, in which case it is unclear how the contact occurs, or (2) the second bath simply is present at the location of where the aluminum and copper contact, such as at the side joint area of contact.  For the purpose of examination, it is understood that either is referred to, but applicant should clarify what is intended, without adding new matter.
Claim 1, line 22, refers to the second substitution-type electroless plating bath “in the third metal”. It is unclear what is intended.  Does applicant mean (1) that the second bath permeates the metal (that would be porous) or (2)at the interface of the second bath and the third metal or (3)something else? For the purpose of examination, it is understood that either (1) or (2) is referred to, but applicant should clarify what is intended, without adding new matter.
Claim 2, lines 1-2, “a solid electro deposition method” is confusing as to what is intended, as apparently there can be multiple methods from the claim language.  For the purpose of examination, it is understood that a system corresponding to that described in the specification is referred to, but applicant should clarify what is intended, without adding new matter.
Claim 3, line 5, “laminated complex” is unclear was to what amount or type of lamination must occur other than the presence of the listed materials and connection to the degree required by the contact descriptions in the claim.  For the purpose of examination, a structure meeting the listed requirements of the claim is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 3, lines 5-6, as to “a first reduction-type electroless plating bath” and at line 7, “a second reduction-type electroless plating bath” (and further throughout the claims), the use of “type” as to the “substitution” is unclear since, as discussed in MPEP 2173.05(b)(III)(E), “The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).”   Therefore, it is unclear what is intended by the claims.  For the purpose of examination, a reduction plating bath (electroless bath using a reducing agent) is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 3, lines 13-14, as to the second reduction-type electroless plating bath being “present in an interface” between the copper base material and the third metal, this is unclear what is intended. Applicant’s figures 3 and 5, seem to show a gap between the aluminum plate (third metal) and the copper substrate (base material) where the second plating bath goes, but claim 3 requires that the third metal (aluminum) contact the copper base material.  Therefore, it is unclear if it is intended that (1) there actually be a gap between the aluminum and the copper, in which case it is unclear how the contact occurs, or (2) the second bath simply is present at the location of where the aluminum and copper contact, such as at the side joint area of contact.  For the purpose of examination, it is understood that either is referred to, but applicant should clarify what is intended, without adding new matter.
Claim 3, line 16, refers to the second reduction-type electroless plating bath “in the third metal”. It is unclear what is intended.  Does applicant mean (1) that the second bath permeates the metal (that would be porous) or (2) at the interface of the second bath and the third metal or (3)something else? For the purpose of examination, it is understood that either (1) or (2) is referred to, but applicant should clarify what is intended, without adding new matter.
Claim 9, lines 3-4, “laminated complex” is unclear was to what amount or type of lamination must occur other than the presence of the listed materials and connection to the degree required by the contact descriptions in the claim.  For the purpose of examination, a structure meeting the listed requirements of the claim is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 9, line 4, as to “a first reduction-type electroless plating bath” and at lines 5-6, “a second reduction-type electroless plating bath” (and further throughout the claims), the use of “type” as to the “substitution” is unclear since, as discussed in MPEP 2173.05(b)(III)(E), “The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).”   Therefore, it is unclear what is intended by the claims.  For the purpose of examination, a reduction plating bath (electroless bath using a reducing agent) is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 9, line 13, as to the second reduction-type electroless plating bath being “present in an interface” between the copper base material and the third metal, this is unclear what is intended. Applicant’s figures 3 and 5, seem to show a gap between the aluminum plate (third metal) and the copper substrate (base material) where the second plating bath goes, but claim 9 requires that the third metal (aluminum) contact the copper base material.  Therefore, it is unclear if it is intended that (1) there actually be a gap between the aluminum and the copper, in which case it is unclear how the contact occurs, or (2) the second bath simply is present at the location of where the aluminum and copper contact, such as at the side joint area of contact.  For the purpose of examination, it is understood that either is referred to, but applicant should clarify what is intended, without adding new matter.
Claim 9, line 16, refers to the second reduction-type electroless plating bath “in the third metal”. It is unclear what is intended.  Does applicant mean (1) that the second bath permeates the metal (that would be porous) or (2) at the interface of the second bath and the third metal or (3)something else? For the purpose of examination, it is understood that either (1) or (2) is referred to, but applicant should clarify what is intended, without adding new matter.
The dependent claims also do not cure the defects of the claims from which they depend, and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 2001-196641 (hereinafter ‘641) in view of EITHER Redeker et al (US 2004/0192030) OR Japan 4-118456 U (hereinafter ‘456), and further in view of Perovetz et al (US 4999054) and Gavagnin et al (US 2019/0110367), and as evidenced by Ueda et al (US 4137136).
Claim 1: ‘641 describes the desire to form metal plating films of a first metal (gold) and a second metal (nickel) (note 0005, 0019, figures 3, 5), where as gold and nickel, the second nickel metal would have an ionization tendency larger than an ionization tendency of the first gold metal (note present claim 8 materials, for example).  The process would include depositing the second nickel metal on a surface of a copper base material to form the plating film of the second nickel metal and depositing the first gold metal on a surface of the second metal to form the plating film of the first gold metal, since plating (note figures 3, 5, 0005, 0019).
As to depositing the first gold metal using a solid electroless plating method as claimed, ‘641 does not describe a specific plating method.  However, it is noted that there can be desired area of copper surface without the nickel/gold plating (note area 7, figures 3, 5, 0012), and the copper area of copper base material can have various sides (side with opening 7, opposite side of the substrate, vertical sides, note figures 3, 5).
Redeker further describes how plating, including by electroless plating, can be provided to a surface using a porous membrane that contacts a top surface, where there would be a first electroless plating bath provided, where the membrane is disposed to be in contact with the first bath, and the membrane would also contact the surface to be coated (so the nickel second metal plated surface, for example) so as to plate the surface, where the plating bath can contain ions of the metal to be plated, where the membrane can be flexible and curve (note 0041-0043, 0049, 0059-0060, 0066-0069, figures 12, 14).
‘456 further describes how plating, including by electroless or electroplating, can be provided to an exposed surface of a substrate base material by providing a first electroless plating bath, for example, in contact with a surface of a porous member (membrane), and where the surface of the base material to be plated is also in contact with first bath to provide the plating (note figure 2, 0004, 0005, 0007), where masking, for example, is not needed (0008).
Perovetz further describes how electroless plating of gold, for example, can be provided by using electroless plating baths of either reductive type  or substitution type (immersion type) that can plate nickel or copper surfaces (note abstract, column 3, lines 1-10, column 4, lines 10-20, would give a substitution/immersion plating with lack of reducing agent, and would have gold ions in the bath/solution from the salts and water used), and where plating can occur by contact of the article to be plated with the electroless bath (such as by immersion) (note column 13, line 55 through column 14, line 5).  Perovetz further describes how an aluminum (a third metal) piece can be provided and placed in contact with the metal to be plated, while the electroless plating bath is also present, where the aluminum accelerates and gives a much faster rate of deposition, and can be used on plating nickel or copper with the gold (note column 9 line 50 through column 10, line 10, column 14, lines 40-65).
Gavagnin further describes how a component carrier can be provided for a wiring structure (0001), where the carrier can include at least one electrically insulating layer and at least one conductive layer and can be a laminate (0008), where the electrically conductive layer can be aluminum (0027), and the electrically insulating layer be polytetrafluroethylene (PTFE) (0028), and the carrier structure shaped as a plate (0029), and as shown, the conductive layer can contact wiring and the insulating layer be on the opposite side surface (note 102, 103, figure 1, 0072, with wiring 104). The wiring can be copper, such that the aluminum conductive layer would be in contact with copper (0021).  Therefore, Gavagnin shows that when providing an aluminum layer in contact with copper, the non-contacting surface can be conventionally provided with an electrically insulating layer of polymer such as PTFE.
Ueda evidences that NAFION (note NAFION 701) is well known as a porous and liquid permeable membrane material (note column 5, lines 15-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘641 to use a solid electroless plating method to form the plating film of the gold first metal as suggested from the teachings of EITHER Redeker OR ‘456, and further Perovetz and Gavagnin, and as evidenced by Ueda with an expectation of providing a desirable plating of the gold, since ‘641 would have a gold plating layer provided over nickel (the second metal layer) on a copper base material, where Redeker OR ‘456 would indicate the conventional use of porous membranes in contact with electroless plating solutions and the surface to be plated, to allow desirable specific plating, where ‘641 would want plating to specific areas (noting figures 3, 5), and as to the specific porous material used, Ueda would evidence NAFION as a known porous membrane material that would be liquid permeable, and thus, NAFION would be suggested as a known porous membrane material that would predictably and acceptably be used as the membrane of Redeker OR ‘456, and the use of such NAFION would give a solid electrolyte membrane to the extent claimed (as applicant teaches NAFION as solid electrolyte material).  Furthermore, Perovetz would teach conventional gold electroless plating baths as substitution/immersion type baths that would have gold first metal ions, giving a suggested plating bath material to use with an expectation of predictably acceptable plating results.  Furthermore, Perovetz would further suggest providing an aluminum (third metal) piece/plate in contact with the copper base material where plating not desired and where the copper material surface not in contact with the membrane (since the copper material part would in contact with the aluminum rather than the membrane at that point at least) to accelerate the plating when providing the electroless plating.  Furthermore, since Perovetz would indicate the aluminum must be in contact with the base material during the plating, and shows how there can also be contact of electroless plating bath with the substrate at an interface between the aluminum and the base material (since immersed), it would further be suggested that a second plating bath of the gold first metal can be provided with the gold ions to provide plating at areas of the interface between the aluminum third metal and the copper base material to allow plating at such areas where the solid electrolyte membrane can’t fit and give the contact of aluminum and plating bath and base material.  Furthermore, Gavagnin would show the conventional application of insulating polymer such as PTFE on a side of aluminum that is not in contact with a copper surface when providing a carrier surface, and this would predictably and acceptably be provided on the aluminum plate from Perovetz, allowing plating only on the desired area, and not on aluminum, and also the insulation and protection of the aluminum from corrosion from plating bath material where not providing an action, and the aluminum metal contact with the copper base material.
As a result, the solid electroless plating method would including using a laminated complex (from the contact of materials), with a first substitution electroless plating bath to plate gold containing gold (first metal) ions, a solid electrolyte membrane (of the NAFION), a copper base material on which the second metal (nickel) is plated, a third metal (aluminum), a second substitution electroless plating bath to plate gold containing gold (first metal) ions, and an insulating polymer (the PTFE), where the solid electrolyte membrane is in contact with the first bath and the copper base metal on which nickel is plated, the third metal (aluminum) is in contact with a surface of the copper base material on which the second metal is plated not in contact with the membrane, the second bath is present at an interface between the copper base material (on which the second metal has been plated) and the third metal (aluminum), and the insulating polymer is in contact with a surface of the third metal (aluminum) not in contact with the copper base metal or the second bath in/on the third metal (at the least, since covered with insulating polymer, this side would not contact the second bath).  The ionization tendency of the third metal (aluminum) would be greater than the second metal (nickel) which is greater than the copper base material which is greater than the first metal (gold) (since the same materials as in present claim 8 as to this aspect are provided, for example).
Claim 4: the first metal (gold), second metal (nickel), third metal (aluminum) are understood to have the standard electrical potentials in the ranges described as these are materials applicant describes in the specification as filed as having values in the claimed ranges.
Claim 5: the third metal would be aluminum, for example, as described for claim 1.
Claim 6: the first metal is gold, as described for claim 1.
Claim 7: the second metal is nickel, as described for claim 1.
Claim 8: the first metal is gold, the second metal is nickel, and the third metal is aluminum, as described for claim 1 above. As to the weight ratio of aluminum to copper base material in contact with each other in a same area in depositing the first metal, since the aluminum effects the reaction of the gold to deposit and allows use of a lower concentration of gold (as described by Perovetz, column 9, lines 50-65), it would be understood that the amount of aluminum would have an effect on the amount of gold to be used and the reaction results, due to reaction action with the gold, and therefore, the amount of aluminum to be used would be a result effective variable and be adjustable relative to the amount of copper base material present, and such optimization would give values in the claimed range. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘641 in view of EITHER Redeker OR ‘456, and further Perovetz and Gavagnin, and as evidenced by Ueda as applied to claims 1 and 4-8 above, and further in view of Japan 2018/035426 (hereinafter ‘426).
Claim 2: As to applying the nickel using a solid electrodeposition method, ‘641 would plate the nickel but does not describe a specific process.
‘426 provides how nickel can be plated on a copper substrate base material using a solid electrodeposition method, in the form of providing a solid electrolyte membrane that contacts a electroplating solution and also the copper substrate base material, where electroplating is provided using an anode and cathode (note figure 1, and 0017, 0020, 0024, 0036).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘641 in view of EITHER Redeker OR ‘456, and further Perovetz and Gavagnin, and as evidenced by Ueda to apply the nickel second metal by a solid electrodeposition method as suggested by ‘426 to provide a predictably acceptable plating method, since ‘641 indicates to plate the nickel second metal, and ‘426 indicates a method how such nickel can be plated as discussed above that would be a solid electrodeposition method.

Claim 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘641 in view of EITHER Redeker OR ‘456, and further Perovetz and Gavagnin, and as evidenced by Ueda as applied to claims 1 and 4-8 above, and further in view of Lee et al (US 2010/0155108).
Claims 3 and 9, as to providing the initial nickel plating by the same process as described for the gold for claim 1, except using first and second reduction electroless plating baths with nickel ions, respectively, rather than first and second substitution electroless plating baths with gold ions, where the application of the membrane would be to contact and solid electrolyte membrane, ‘641 teaches plating nickel but does not give details.  As discussed for claim 1 above, Redeker and ‘456 would describe using electroless plating baths with the porous membranes, without limiting the plating to substitution plating. Perovetz describes the conventional use of either electroless reduction and substitution/immersion baths for plating.   As to initially using the same set up for the nickel plating, the positioning of materials for the plating would be provided for the gold plating as discussed for claim 1.  Lee describes that when providing a copper base material that is to be given a nickel plating followed by a gold plating, it is well known to provide the nickel plating using electroless reduction type plating baths with nickel ions (from the water soluble nickel compound) (note 0094-0095, 0099, 0105, 0111, 0117, figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘641 in view of EITHER Redeker OR ‘456, and further Perovetz and Gavagnin, and as evidenced by Ueda to apply the nickel second metal by a solid electroless plating method as suggested by Lee to provide a predictably acceptable plating method, since ‘641 indicates to plate the nickel second metal, the method of ‘641 in view of EITHER Redeker OR ‘456, and further Perovetz and Gavagnin, and as evidenced by Ueda as discussed for claim 1 provides how electroless plating can be provided over a copper substrate, and Redeker or ‘456 would describe using electroless plating baths with the porous membranes, without limiting the plating to substitution plating, and Perovetz describes the conventional use of either electroless reduction and substitution/immersion baths for plating, where Lee would describe how nickel electroless plating on copper before gold plating applied can be conventionally provided using nickel reduction electroless plating with nickel ions, and thus by initially providing the same method as discussed for claim 1 for the gold plating, except using nickel plating using nickel reduction electroless plating baths (instead of the gold substitution electroless baths), a predictably acceptable nickel plating would be initially provided on the copper base material.  This would give all the features of claims 3 and 9, including the solid electroless plating method would including using a laminated complex (from the contact of materials), with a first reduction electroless plating bath to plate gold containing nickel (second metal) ions, a solid electrolyte membrane (of the NAFION), a copper base material, a third metal (aluminum), a second reduction electroless plating bath to plate nickel containing nickel (second metal) ions, and an insulating polymer (the PTFE), where the solid electrolyte membrane is in contact with the first bath and the copper base metal, the third metal (aluminum) is in contact with a surface of the copper base material not in contact with the membrane, the second bath is present at an interface between the copper base material and the third metal (aluminum), and the insulating polymer is in contact with a surface of the third metal (aluminum) not in contact with the copper base metal or the second bath in/on the third metal (at the least, since covered with insulating polymer, this side would not contact the second bath).  The ionization tendency of the third metal (aluminum) would be greater than the second metal (nickel) (since the same materials as in present claim 8 as to this aspect are provided, for example).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718